Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 08.18.2006. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 09.30.2020 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicants’ claim for priority of US Application filed on 10.17.2019 is acknowledged. The Examiner takes the US Application date of 10.17.2019 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receiving a prior authorization request comprising one or more prior product identifiers corresponding to one or more prior controlled substance products presented for purchase; 

Limitation 2: generating a corresponding customer profile associated with the customer identifier, and the one or more prior product identifiers in the prior authorization request; 

Limitation 3: receiving a current authorization request comprising one or more current product identifiers corresponding to one or more current controlled substance products presented for purchase at the current point-of-sale device, and the customer identifier presented by the customer purchasing the one or more current controlled substance products; 

Limitation 4: determining the corresponding customer profile associated with the customer identifier;

Limitation 5: - updating the corresponding customer profile with the one or more current product identifiers in the current authorization request;

Limitation 6: transmitting an advisory response corresponding to the current authorization request and the corresponding customer profile based on the one or more current product identifiers and the one or more prior product identifiers.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Receiving a prior authorization request comprising one or more prior product identifiers corresponding to one or more prior controlled substance products presented for purchase; generating a corresponding customer profile associated with the customer identifier, and the one or more prior product identifiers in the prior authorization request; receiving a current authorization request comprising one or more current product identifiers corresponding to one or more current controlled substance products presented for purchase at the current point-of-sale device, and the customer identifier presented by the customer purchasing the one or more current controlled substance products; determining the corresponding customer profile associated with the customer identifier; updating the corresponding customer profile with the one or more current collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Receiving a prior authorization request comprising one or more prior product identifiers corresponding to one or more prior controlled substance products presented for purchase; generating a corresponding customer profile associated with the customer identifier, and the one or more prior product identifiers in the prior authorization request; receiving a current authorization request comprising one or more current product identifiers corresponding to one or more current controlled substance products presented for purchase at the current point-of-sale device, and the customer identifier presented by the customer purchasing the one or more current controlled substance products; determining the corresponding customer profile associated with the customer identifier; updating the corresponding customer profile with the one or more current product identifiers in the current authorization request; transmitting an advisory response corresponding to the current authorization request and the corresponding customer profile based on the one or more current product identifiers and the one or more prior product identifiers, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing device for retail management of controlled substances) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computing device) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “generating, receiving, determining, transmitting, updating”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dobaj, Pub. No.: US 2016/0321677 in view of Yao et al., Pub. No.: US 2018/0130071.

As per claims 1, 9, 10, 11, 19 and 20, Dobaj discloses a method for retail management of controlled substances at a current venue, the current venue comprising a current point-of-sale device, the method comprising: 

receiving, at a processing server from a prior point-of-sale device [see at least the abstract (e.g. portable electronic device or point-of-sale terminal)], a prior authorization request comprising one or more prior product identifiers corresponding to one or more prior controlled substance products presented for purchase at the prior point-of-sale device [see at least ¶0010 (e.g. receiving a first request at a server from a manufacturer for a set of B unique identities for attachment to a batch of product)], and a customer identifier presented by the customer purchasing the one or more prior controlled substance products at the prior point-of-sale device [see at least ¶0111 (e.g. unique identifiers in step 530)];

generating, at the processing server, a corresponding customer profile associated with the customer identifier, and the one or more prior product identifiers in the prior authorization request [see at least ¶0065 (e.g. user profile information)];

receiving, at a processing server from the current point-of-sale device, a current authorization request comprising one or more current product identifiers corresponding to one or more current controlled substance products presented for purchase at the current point-of-sale device [see at least ¶0207 (e.g. require additional verification to ensure that the request is authorized)], and the customer identifier presented by the customer purchasing the one or more current controlled substance products at the current point-of-sale device [see at least ¶0111 (e.g. unique identifiers in step 530)];

see at least ¶0065 (e.g. user profile information)];

updating, at the processing server, the corresponding customer profile with the one or more current product identifiers in the current authorization request [see at least ¶0198 (e.g. information may also be displayed and/or the unique ID records stored on the ULSAP updated to include, for example, the network address of the system scanning the unique ID code, date/time of the scan and/or other information made available to it such as user for example)].

Dobaj discloses all elements per claimed invention as mentioned above. Dobaj does not explicitly disclose transmitting, from the processing server to the current point-of-sale device, an advisory response corresponding to the current authorization request and the corresponding customer profile based on the one or more current product identifiers. However, Yao discloses transmitting, from the processing server to the current point-of-sale device, an advisory response corresponding to the current authorization request and the corresponding customer profile based on the one or more current product identifiers [see at least ¶0031, via advisory service 131].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Yao in order to provide an online transaction system of a retailer, comprising records of transactions between customers and the retailer, including sale, exchange and return activities across multiple stores [see Yao: abstract]. 

As per claims 2 and 12, Dobaj does not disclose wherein the advisory response is further based on a time of purchase of the one or more prior controlled substance products represented by the one or more prior product identifiers. However, Yao discloses a real-time store return fraud detection and labeling system that identifies and labels fraudulent activities or patterns using a self-evolving customer identity and relationship network [see at least ¶0023].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Yao in order to provide an online transaction system of a retailer, comprising records of transactions between customers and the retailer, including sale, exchange and return activities across multiple stores [see Yao: abstract].

As per claims 3-6 and 13-16, Dobaj does not disclose wherein the advisory response is further based on a prior location type of the prior see at least ¶0019 (e.g. location proximity of stores)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Yao in order to provide an online transaction system of a retailer, comprising records of transactions between customers and the retailer, including sale, exchange and return activities across multiple stores [see Yao: abstract].

As per claims 7 and 17, Dobaj discloses wherein the advisory response is further based on a product type corresponding to the one or more current product identifiers and the one or more prior product identifiers [see the rejection of claim 1 above].

As per claims 8 and 18, Dobaj discloses wherein the advisory response is further based on a container indicia of the one or more current controlled substance products represented by the one or more current product identifiers and a container indicia of the one or more prior controlled substance products represented by one or more prior product identifiers [see at least ¶0109 via container 450, and ¶0111: via unique identifiers in step 530].
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687
















/GA/Primary Examiner, Art Unit 3627